Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered.
 
Response to Amendments  
The amendment filed on 07/08/2021 has been entered. Claim 18 has been cancelled. Claim 21 has been added and finds support in at least the original claim set. Claims 1 – 17 and 19 – 21 are under examination. 

	
Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 17 and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miwa (US2016/0225501, as disclosed in IDS 08/04/2020)

Regarding claims 1 – 2 and 21, Miwa teaches an R-T-B based magnet [Title]. Miwa teaches the R-T-B magnet comprises a composition of;
Element/Value
Claimed Invention
Miwa (mass%)

Relationship
R (R.E.M)




[0044]
Overlaps
Boron (B)

0.93 – 1.05%
1.00 – 1.05% (claim 21-)
0.5 – 1.5%
[0045]
Overlaps
M (Gallium, Ga)
0.3 – 1.2%
0.05 – 1.5%
[0049]
Overlaps
M (at least one Al, Si, P, Ti, Cr, Mn, Ni, Cu, Zn, Ge, Nb, Ag, In, Sn, Sb, Hf, Ta, W, and Bi)

Present
Cu = 0.05 – 1.5%
[0050]

Meets the claimed limitation*


Al = 0.03 – 0.6%
[0051]


Zirconium (Zr)
[3.48(B) – 2.67] (0.566%)
to
[3.48(B) – 2.07] (1.584%)

0.3 – 2.0%

[0048]

Overlaps**
Oxygen (O)
0.03 – 0.2%
500 – 2000 ppm 
(0.05 – 0.2%)
[0053]
Falls within
Carbon (C) (Total)
0.03 – 0.3%
500 – 3000 ppm
(0.05 – 0.3%)
[0054]
Falls within

Carbon (C) (Ratio)
Claim 2
[0.0979(Zr) – 0.44(B) + 0.39] (0.036%)
to
[0.0979(Zr) – 0.44(B) + 0.49] (0.183%)

500 – 3000 ppm
(0.05 – 0.3%)

[0054

Overlaps***
T (Fe and/or Co)
Present
Co = 0.3 – 4.0%
[0047]
Meets the claimed limitation


Balance




*For purposes of compact prosecution, is respectfully noted that Miwa in [0052] teaches that various other additives elements including Si, Ti, Cr, Mn, Ni, Nb, Sn, Hf, Ta, W, and Bi may be included. 

***Wherein the upper and lower bounds of carbon of the claimed range are calculated from the claimed upper and lower bounds of zirconium and boron, Miwa teaches an amount of carbon that overlaps with the claimed range/ratio.
Additionally, in reference to the claimed formula/relationships, the claimed invention is not distinguished from the prior art solely because the prior art does not disclose the claimed formula/relationship, where the prior art teaches a composition that overlaps with (or anticipates) the claimed range and claimed relationship/formula. That is, the claimed invention is not distinguished from the prior art if the prior art discloses a composition range/values that satisfies the claimed formula, even if it does not disclose the formula itself. “Patentability of the claims may not rest solely on the fact that the…contents specified therein are calculated from the formula”. See In Re Cooper, 134 F.2d 630, 631–32 (CCPA 1943).

	Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness, absent evidence of unexpected results and/or criticality (See MPEP § 2144.05.I).


Regarding claims 3 – 4, Miwa teaches the claimed invention as taught above in claims 1 – 2, respectively. Miwa teaches that Zr-B and Zr-C compounds may be present in the grain boundary phase [0043] but does not explicitly teach that an R6T13Ga phase is present. 

However, Miwa teaches a highly overlapping composition to the claimed range and claimed ratios of claims 1 and 2 (including gallium (Ga)), and also discloses that the other phases Zr-B and Zr-C are present. Miwa also teaches a highly similar method of making as compared to the instant invention, as shown here;
Instant Invention
Miwa
Course pulverization in argon [0071]
Course pulverization in inert atmosphere [0063, 0064]
Fine pulverization in low oxygen atmosphere [0072]
Fine pulverization in inert N2 gas [0067]
Pressing the powder in magnetic field of 1000 – 1600 kA/m at a pressure of 30 – 300 MPa [0074]
Pressing the powder at 30 – 300 MPa in a magnetic field intensity of 950 – 1600 kA/m [0069, 0070]
Sintering the green compact at temperature of 1000 – 1150°C for 2 – 10 hours [0075]
Sintering the compact from 900 – 1200°C for 1 – 30 hours [0074]
First aging step at 800 – 900°C [0077]
First aging step from 700 – 900°C [0077]
Second aging step at 450 – 550°C [0078]
Second aging step from 500 – 700°C [0077]


Therefore, an ordinarily skilled artisan would reasonably expect Miwa to possess the claimed phase R6T13Ga, absent evidence to the contrary.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition, prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claims 5 – 6, Miwa teaches the claimed invention as taught above in claims 3 – 4, respectively. Miwa teaches that Zr-B compounds are present in the grain boundary phase [0043] but does not explicitly teach the size(s) of the Zr-B compounds. 
However, given that Miwa teaches a highly overlapping composition to the claimed range and claimed ratios of claims 1 – 2, and teaches a highly similar method of making to the instant invention (see comparison above), an ordinarily skilled artisan would reasonably expect Zr-B compounds to be present in Miwa in a size that met/overlapped with the claimed range of claims 5 – 6, absent evidence to the contrary.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition, structure (i.e. phases such Zr-B and Zr-C) and process (see above), a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claims 7 – 10, Miwa teaches the claimed invention as taught above in claim 3 – 6, respectively. Miwa teaches that nitrogen should be added in amount of 100 – 2000 ppm to improve magnetic properties [0055]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have added nitrogen in an amount of 100 – 2000 ppm to the composition of Miwa with a reasonable expectation of success in order to improve magnetic properties. 
Further, given that Miwa teaches a highly overlapping composition to the claimed range, including nitrogen in an appreciable amount (as disclosed by Miwa [0055]), as well as a highly similar 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition, structure (i.e. phases such Zr-B and Zr-C) and process (see above), a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01))

Regarding claims 11 – 17, Miwa teaches the claimed invention as taught above in claim 1 – 7, respectively. Miwa does not explicitly disclose the presence of an R2T17 phase. 
Additionally, Miwa teaches a highly overlapping composition to the claimed ranges of claim 1 and claim 2, as well as similar phases includes the Zr-B and Zr-C in claims 3 and 4. Miwa also teaches a highly similar method of making to the instant invention (see comparison above). 
Therefore, there is a reasonable expectation to an ordinarily skilled artisan that Miwa would meet/overlap with the claimed amount of R2T17 phase, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition, structure (i.e. phases such Zr-B and Zr-C) and process (see above), a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01))

Regarding claims 19, Miwa teaches the claimed invention as taught above in claim 1, respectively. Miwa shows in Table 1 several examples in which the magnetic flux density (Br) is greater than 1305 mT as claimed, and in which these examples also have a coercive force (HcJ) of greater than 1432 kA/m as claimed [Table 1], meeting the claimed limitations. 

However, Miwa teaches a magnetic flux density (Br) that meets the claimed limitation and as shown in the instant invention Fig 1., the Hk value is related to the magnetic flux density (Br), which Miwa teaches. Further, Miwa also teaches an HcJ that meets the claimed limitation. 

Therefore, Miwa teaches a highly overlapping composition, the presence of similar phases/compounds (i.e. Zr-B and Zr-C), a highly similar method of making to the instant invention (see comparison above), and also teaches properties such as magnetic flux density and coercive force that meet the claimed limitation. Therefore, there is a reasonable expectation to an ordinarily skilled artisan that Miwa would meet/overlap with the claimed squareness (Hk/HcJ) ratio, absent evidence to the contrary.
	Furthermore, given that 23°C is room temperature and Miwa does not specify that the magnetic flux density (Br) is tested at a special temperature, there is also a reasonable expectation that the magnetic flux density disclosed in Miwa is measured at room temperature. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition, structure (i.e. phases such Zr-B and Zr-C) and process (see above), a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)).
It is also noted that the USPTO does not possess the capability to test samples of the prior art to determine the properties/microstructure as claimed. As such, given the substantial similarities of the composition, phases, and method of making of Miwa to that of the claimed invention/instant invention, the burden is shifted to Applicant to demonstrate that the prior art does not possess such feature(s) (In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

Regarding claim 20, Miwa teaches the claimed invention as taught above in claim 1, respectively. Miwa disclose that heavy rare earth metals are preferably present in a range of 1.0 mass% or less which falls within the claimed range [0044]. 


Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 2, 11 – 12, and 19 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/823,997 (US 2020/0303099) (Henceforth 997’). Although the claims at issue are not identical, they are not patentably distinct from each other because 997’ teaches a composition, in claim 1 that overlaps with the claimed composition in claims 1 – 2 and 20 of the current invention. Further, given the compositions overlap, and 997’ does not claim the presence of an R2T17 phase, it is interpreted that 997’ and the claimed invention comprise overlapping claim scope of claims 11 – 12. Also, given the overlapping composition it would be expected that the R-T-B magnet possesses the claimed properties in claim 19. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive. 


Overlapping compositional ranges establish a prima facie case of obviousness, regardless of how the compositional ranges are determined (i.e. by relationships, formulas, etc), without evidence of unexpected results or a showing of criticality vis-à-vis the relationship/formula (See MPEP 2144.05 I). To clarify, the claimed invention is not distinguished from the prior art solely because the prior art does not disclose the claimed formula/relationship, where the prior art teaches a composition that overlaps with (or anticipates) the claimed range and claimed relationship/formula. That is, the claimed invention is not distinguished from the prior art if the prior art discloses a composition range/values that satisfies/overlaps with the claimed formula, even if it does not disclose the formula itself. “Patentability of the claims may not rest solely on the fact that the…contents specified therein are calculated from the formula”. See In Re Cooper, 134 F.2d 630, 631–32 (CCPA 1943).
Furthermore, applicant’s assertion that the relationship leads to an improvement in the Br and Hk/HcJ is respectfully not found persuasive. First, because Miwa explicitly teaches a magnetic flux density (Br) that meets the claimed range of 1305 mT or more, claimed in claim 19 [See Miwa, Table 1]. Additionally, Miwa teaches a coercive force (HcJ) that meets the claimed range of 1432 kA/m or more, claimed in claim 19. While Miwa does not explicitly teach the Hk value, said value is related to the magnetic flux density (Br) (as shown in the instant invention of Fig 1), and given that Miwa teaches a magnetic flux density (Br) that meets the claimed limitation as well as a coercive force (HcJ) that meets the claimed limitation, there is a reasonable expectation to a person of ordinary skill in the art that the squareness (Hk/HcJ) of Miwa would meet/overlap with the claimed range. 
Therefore, the burden is shifted to applicant to demonstrate/provide evidence that the prior art does not possess such feature(s)/have the claimed squareness ratio range (In re Fitzgerald, 619 F.2d 67, . The USPTO does not possess the capability to test samples of the prior art to determine the properties/microstructure as claimed. 
Furthermore, “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance."” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.")” (See MPEP 716.02(b))	

Applicant’s amendments to claim 1 filed 06/08/2021 regarding the non-statutory double patenting rejection over U.S. 10,672,546 are persuasive and overcome the rejection. The rejection is withdrawn. 

Applicant’s amendments to claim 1 and arguments filed 06/08/2021 regarding the provisional non-statutory double patenting rejection over copending Application No. 16/823,997 (US 2020/0303099) (Henceforth 997’) are not found persuasive. 
As noted above, the claimed invention is not distinguished from the prior art (in this case, the co-pending application) solely because the prior art/co-pending application does not disclose/claim the claimed formula/relationship, where the prior art/co-pending application teaches a composition that overlaps with (or anticipates) the claimed range and claimed relationship/formula. That is, the claimed invention is not distinguished from the co-pending application if said application discloses a composition range/values that satisfies/overlaps with the claimed formula, even if it does not disclose the formula itself. “Patentability of the claims may not rest solely on the fact that the…contents specified therein are calculated from the formula”. See In Re Cooper, 134 F.2d 630, 631–32 (CCPA 1943)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738